United States Court of Appeals
                        For the First Circuit


No. 18-1896

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                  RAUL ALEXANDER, a/k/a The Old Man,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Leo T. Sorokin, U.S. District Judge]


                                Before

                         Howard, Chief Judge,
                 Lynch and Thompson, Circuit Judges.


     James B. Krasnoo and Krasnoo, Klehm & Falkner LLP on brief
for appellant.
     Randall E. Kromm, Assistant United States Attorney, and
Andrew E. Lelling, United States Attorney, on brief for appellee.


                            April 30, 2020
           LYNCH, Circuit Judge.             Raul Alexander, a citizen of

Curaçao, was charged with conspiring to manufacture, distribute,

and import cocaine into the United States.                Alexander moved to

dismiss   the    indictment,      arguing    that   recordings       done   by   a

confidential witness ("CW") showed that the government could not

prove an element of the offense either to the grand jury or before

trial.    Specifically, that element was that Alexander knew or

intended that the cocaine would be sent to the United States. From

that premise, he argued that the federal courts lack jurisdiction;

venue is improper; and the government engaged in "outrageous

misconduct"     by   attempting    to    manufacture     jurisdiction.       The

district court denied his motion to dismiss "for the reasons stated

in the government's opposition," which included the government's

explanations     that    the   recorded      conversations     and    the   CW's

anticipated testimony constituted sufficient evidence to prove

that Alexander knew or intended that the drugs were destined for

the United States.

           After the district court denied his motion to dismiss

and   before    trial,   Alexander      entered   into   a   conditional    plea

agreement with the government under Fed. R. Crim. P. 11(a)(2).

The plea agreement allowed him to appeal the denial of his motion

to dismiss if he were sentenced to more than thirty-six months in

prison.   The district court sentenced Alexander to sixty months'




                                     - 2 -
imprisonment.    Alexander appealed, renewing the arguments made in

his motion to dismiss.    We affirm the district court's denial.

             Alexander also challenges the reasonableness of his

sentence.     He argues that his prison sentence is longer than

necessary, especially in light of the shorter thirty-six-month

sentence given to his co-defendant.      This argument is meritless.

The district court articulated a plausible reason for the sentence

which explained the difference between the defendants' respective

sentences, and Alexander's below-guideline sentence is reasonable.

                                  I.

A.   Facts

             Traditionally, we "rebuff efforts to use a motion to

dismiss as a way to test the sufficiency of the evidence behind an

indictment's allegations."    United States v. Guerrier, 669 F.3d 1,

4 (1st Cir. 2011).     "What counts in situations like this are the

charging paper's allegations, which we must assume are true."    Id.

at 3-4.     However, Alexander's motion to dismiss was based on the

CW's recorded conversations, the government opposed his motion

with further evidence of the CW's anticipated testimony, and the

district court denied the motion "for the reasons stated in the

government's opposition."

             On appeal, the government continues to acquiesce in the

district court's acceptance of this procedure and urges us to use

our "ordinary sufficiency standard."     When reviewing the denial of


                                 - 3 -
Alexander's motion to dismiss, therefore, we draw our facts from

the evidence that was in front of the district court when the

motion     was    decided,      including    transcripts       of     conversations

recorded    by     the   CW    and   a   report    by   the    Drug     Enforcement

Administration ("DEA") detailing the CW's anticipated testimony.

             Alexander        pleaded    guilty,   so   when        evaluating   the

reasonableness of Alexander's sentence, "we draw the relevant

facts from the plea agreement, the change-of-plea colloquy, the

undisputed       portions     of   the   presentence    investigation        report

('PSR'), and the transcript of the disposition hearing."                     United

States v. Gomera-Rodríguez, 952 F.3d 15, 16 (1st Cir. 2020)

(quoting United States v. Hassan-Saleh-Mohamad, 930 F.3d 1, 5 (1st

Cir. 2019)).

             The following facts are common to both inquiries.                    In

July 2015, a CW from the United States began recording phone and

text conversations with Alexander's co-defendant, Adalgisa Zefin

del Rosario-Jimenez, who lived in Curaçao.1 The conversations were

in Spanish.

             The first recorded call occurred on July 23, 2015, when

the CW was in the United States and Rosario-Jimenez was in Curaçao.

The CW asked Rosario-Jimenez how best to call her from the United




     1    Alexander's brief spells his co-defendant's last names
"Rosario-Jiminez." We adopt the spelling "Rosario-Jimenez," which
is supported by the weight of the record evidence.


                                         - 4 -
States and gave her a U.S. number she could call if she preferred.

During the call, Rosario-Jimenez told the CW that she could sell

between ten and twelve kilograms of heroin every two weeks.     She

also offered that she could sell 100 kilograms of cocaine.      The

drugs could be delivered in Curaçao, Panama, or, for an additional

fee, the United States.

            Between August and October 2015, Rosario-Jimenez and the

CW exchanged text messages using WhatsApp about a proposed sale of

heroin and cocaine by Rosario-Jimenez to the CW.    The drugs would

be exchanged in Curaçao and thereafter transported to the United

States.

            On November 16, 2015, the CW proposed to Rosario-Jimenez

over text message that they meet in Curaçao in the first week of

December.    They decided that the deal would be for cocaine only,

and on November 18, 2015, discussed methods of transportation of

the cocaine to the United States.

            On December 3, 2015, the CW met with Rosario-Jimenez in

Curaçao to complete the transaction.      The CW recorded three of

their conversations that day.   In the first conversation, Rosario-

Jimenez talked about her past experiences importing drugs into the

United States.    She described how "mules" would swallow capsules

of drugs called "eggs" or "bullets" and then fly to the United

States on commercial airline flights.     She admitted that she had

once sent heroin to a former boyfriend in Lawrence, Massachusetts,


                                - 5 -
and on another occasion had sent heroin to Boston by way of the

Dominican Republic.

            Rosario-Jimenez stated to the CW that she "worked with

one person as a source of supply for cocaine."          She then called

the person she identified as that source in front of the CW and

said to the source: "You remember what we were talking about? That

guy is here."

            During the second recorded conversation, Rosario-Jimenez

drove with the CW to Alexander's house to complete the cocaine

transaction.      The   recording   continued   after     they    entered

Alexander's home.     This is the only recording where Alexander was

present.    On the drive over, the CW realized for the first time

they were not going to Rosario-Jimenez's house and expressed

concern about going to a stranger's house.      She reassured the CW

that they would be safe and that she and Alexander do business

together.

            Once at the house, Alexander, Rosario-Jimenez, and the

CW began talking.       Rosario-Jimenez told the CW, in front of

Alexander, that people in Curaçao had been afraid to deal with

customers from the United States since someone was arrested for

selling to an undercover law enforcement officer.                Alexander

indicated that he was familiar with that case and noted that the

person who was arrested was merely holding the drugs for someone

else.


                                 - 6 -
             The CW then mentioned that heroin was selling for a high

price in Boston.       Alexander asked if the CW could send him two

U.S. drug mules, ideally ones that could pose as a couple to avoid

arousing suspicion.        He suggested the possibility of an on-going

arrangement where Alexander, the CW, and Rosario-Jimenez would

import controlled substances into Massachusetts.           The profits from

this proposed deal would be split three ways between them.

             The CW then told Rosario-Jimenez and Alexander that the

money needed to complete the transaction was located off-site.

The CW and Rosario-Jimenez left, ostensibly to retrieve the money.

             The   third   conversation    recorded   by   the   CW   occurred

during the CW's car ride with Rosario-Jimenez after meeting with

Alexander.     During that conversation, Rosario-Jimenez told the CW

that she had talked to Alexander for an hour to get him to

participate in the cocaine deal.

             After Rosario-Jimenez and the CW left Alexander in his

house, law enforcement officers arrived and searched Alexander's

house.   They found approximately eleven kilograms of cocaine, a

rifle, and drug paraphernalia, including the press to make drugs

into "eggs" that then could be smuggled.          Alexander was arrested

outside his house and was found with a pistol in his waistband,

along with a magazine and four rounds of ammunition.                  Rosario-

Jimenez was arrested the same day.




                                   - 7 -
B.    Procedural History

              Alexander and Rosario-Jimenez were indicted on January

13,   2016,    in   the   U.S.    District     Court    for   the   District   of

Massachusetts for conspiring to manufacture and distribute cocaine

for unlawful importation into the United States and conspiring to

unlawfully import cocaine into the United States in violation of

21 U.S.C. §§ 963, 952, 959(a), and 960(b)(1)(B).                They were also

charged with forfeiture under 21 U.S.C. §§ 853 and 970.

              Alexander was extradited from Curaçao and arrived at

Boston Logan International Airport on or about May 31, 2017.

Alexander is not a citizen of the United States and had never

resided in this country.

              Alexander filed a motion to dismiss the charges against

him on June 5, 2018.      He attached to the motion transcripts of the

CW's recorded conversations, which he had received in discovery.

He contended that the recorded conversations "present no evidence

to demonstrate that Alexander knew that the cocaine he intended to

distribute in Curaçao to the [CW] was to be imported to the United

States."      As a consequence, "the United States cannot prove an

essential element of the offense with which Alexander is charged."

The grand jury, upon "information and belief," could not have

returned a valid indictment, and the government would not have

sufficient evidence to support the charge at trial.                 In addition,

"[n]either     jurisdiction      nor   venue   exists    in   the   District   of


                                       - 8 -
Massachusetts or anywhere else in the United States."                    And any

claimed   jurisdiction      is   the    result      of   "outrageous   government

misconduct" because federal agents engaged in "[j]urisdictional

entrapment" by "creat[ing] the fiction of Boston as the destination

to which [the CW] claimed the drugs were going to be imported."

He   argued    that   his   motion     could   be    addressed   pretrial,2   and

requested an evidentiary hearing so that he could question the CW.

              The   government   argued    that      Alexander's   issues     were

better decided post-trial but also opposed his motion to dismiss

on the merits and attached to its filing a copy of the DEA report

with the CW's anticipated testimony.                The government argued that

it had sufficient evidence about which "the government believes

reasonable inferences can and should be drawn" to conclude that

Alexander knew and intended for the cocaine to be imported into

the United States, thereby defeating all of Alexander's related

legal challenges.

              The district court denied Alexander's request for an

evidentiary hearing on his motion to dismiss on May 22, 2018.                  On




      2   "A party may raise by pretrial motion any defense,
objection, or request that the court can determine without a trial
on the merits."    Fed. R. Crim. P. 12(b)(1).     Motions based on
improper venue, an error in the grand jury proceedings, and failure
to state an offense must be raised pretrial "if the basis for the
motion is then reasonably available and the motion can be
determined without a trial on the merits."       Fed. R. Crim. P.
12(b)(3).


                                       - 9 -
June 27, 2018, the district court denied the motion to dismiss

"for the reasons stated in the government's opposition."

          On July 12, 2018, at what was scheduled to be the final

pretrial conference, the government and Alexander announced that

they had reached a deal for a conditional plea.     Under the terms

of the plea agreement, Alexander retained the right to appeal the

denial of his motion to dismiss if he were sentenced to more than

thirty-six months' imprisonment.   If his appeal were successful,

he could then withdraw his guilty plea.    Under Fed. R. Crim. P.

11(a)(2), the district court was required to give its consent to

the condition placed on the plea agreement, and it did so.

          Alexander was sentenced on September 13, 2018. The court

calculated a guideline sentencing range of 87 to 108 months'

imprisonment and between one and three years' supervised release.

Alexander had a Total Offense Level of 29 and a Criminal History

Category of I.

          The government recited the facts it believed it could

have proved if the case had proceeded to trial.     Alexander made

some minor objections to the government's description of the facts,

but both parties agreed that, even with the objections, the facts

were legally sufficient for the court to accept Alexander's plea.

The court imposed a below-guideline sentence of sixty months'

imprisonment and three years' supervised release.




                              - 10 -
          Alexander's co-defendant Rosario-Jimenez also pleaded

guilty to the same offense on May 31, 2017, over a year before

Alexander pleaded guilty.   She had a Total Offense Level of 27 and

a Criminal History Category of I.       Her guideline sentencing range

was lower than Alexander's because she was not found with a gun:

70 to 87 months' imprisonment and between one and three years'

supervised release.   She was sentenced on September 6, 2017, to

thirty-six months in prison and three years of supervised release.

The same district court judge sentenced both defendants.

          Following the imposition of his sentence, Alexander

timely appealed.

                                  II.

          Alexander makes a number of legal arguments that he

describes as jurisdictional.   They all arise from the same alleged

flaw in the government's case: that the government has no evidence

that Alexander knew that the cocaine was going to be imported into

the United States.    According to Alexander, a cascade of legal

issues arises as a consequence.

A.   Waiver/Bar Argument

          The government argues that we need not reach the merits

of Alexander's arguments because he waived them by pleading guilty:

          At his Rule 11 hearing, after having been
          informed of the elements of the importation
          offense -- including the requirement of an
          agreement to import cocaine into the United
          States (or to distribute cocaine for purposes


                               - 11 -
          of importation) and his knowing and willful
          joining in that agreement, Alexander informed
          the district court that he was pleading guilty
          because   "[he   was],   in   fact,   guilty."
          Alexander also affirmatively agreed that the
          undisputed facts set forth by the government
          were sufficient to provide a factual basis for
          the plea to importation.

(Alteration in original) (internal citations omitted).

          There   is   some   tension   between   Alexander's   pleading

guilty because "he was, in fact, guilty," and the substance of his

motion to dismiss, which, in short, maintains that Alexander is

not guilty of the charged offense because he did not know the

cocaine was going to be imported into the United States.        But that

tension is inherent in the plea agreement struck by the government

and the defendant.

          The plea agreement states: "Defendant expressly and

unequivocally admits that he committed the crime charged in Count

I of the Indictment, did so knowingly and intentionally, and is in

fact guilty of that offense."     In the next sentence it states:

          Defendant's   plea  shall,   with  the   U.S.
          Attorney's consent, be a conditional plea of
          guilty, reserving Defendant's right to appeal
          the denial of his Motion to Dismiss (Docket
          No. 102) pursuant to Fed. R. Crim. P.
          11(a)(2), if he receives a sentence of more
          than 36 months of imprisonment.     Defendant
          will have the right to withdraw his guilty
          plea should Defendant prevail on appeal.

          Both the Supreme Court and this circuit have heard

waiver/bar arguments in conditional plea cases and rejected them.




                                 - 12 -
In Doggett v. United States, 505 U.S. 647 (1992), the defendant

entered   a    conditional      guilty    plea,     "thereby    securing     the

Government's explicit consent to his reservation of 'the right to

appeal the adverse Court ruling on his Motion to Dismiss for

violation of Constitutional Speedy Trial provisions based upon

post-indictment delay.'"        Id. at 658 n.3 (citation omitted).          The

Supreme Court held that "[o]ne cannot reasonably construe this

agreement to bar Doggett from pursuing as effective an appeal as

he could have raised had he not pleaded guilty."                Id. (emphasis

added).

             Similarly, in United States v. Caraballo-Cruz, 52 F.3d

390 (1st Cir. 1995), this circuit began its analysis by looking to

Fed. R. Crim. P. 11(a)(2), the provision that permits conditional

plea agreements.       Id. at 392.    It held:

             The import of this rule is open and obvious:
             it is designed to "ensure careful attention to
             any conditional plea," to "identify precisely
             what pretrial issues have been preserved for
             appellate review," and to husband scarce
             judicial resources by permitting a defendant
             fully to litigate hoarded issues while at the
             same time lessening the burden on busy
             district courts and sparing the sovereign the
             expense of trial.

Id. (citing Fed. R. Crim. P. 11 advisory committee's note).

"Having   secured   a    plea   by   means     of   this   accommodation,   the

government    cannot    now   retract    its    acquiescence.      After    all,

'[h]aving one's cake and eating it, too, is not in fashion in this



                                     - 13 -
circuit.'"        Id. at 393 (alteration in original) (quoting United

States v. Tierney, 760 F.2d 382, 388 (1st Cir. 1985)).                 For this

reason,   we      reject   the   government's     argument   that   Alexander's

conditional guilty plea bars the jurisdictional arguments made in

his motion to dismiss or this appeal.

B.   Merits of Alexander's Jurisdictional Arguments

             Alexander's jurisdictional arguments fail on the merits.

Challenges     to    sufficiency    of    the   government's    evidence,    the

court's jurisdiction, denial of a motion to dismiss based on venue,

and denial of a motion to dismiss based on outrageous government

misconduct are all reviewed de novo.            See United States v. Tanco-

Baez, 942 F.3d 7, 15 (1st Cir. 2019) (sufficiency of the evidence);

United    States     v.    Bravo,   489    F.3d    1,   6    (1st   Cir.   2007)

(jurisdiction); United States v. Salinas, 373 F.3d 161, 164 (1st

Cir. 2004) (venue);3 United States v. Anzalone, 923 F.3d 1, 5 (1st

Cir. 2019) (outrageous government misconduct).

             In     sufficiency     of    the     evidence     challenges,    we

"consider[] the evidence in the record 'in the light most favorable

to the prosecution.'"        Tanco-Baez, 942 F.3d at 15 (quoting United

States v. Lara, 181 F.3d 183, 200 (1st Cir. 1999)).                   In venue




     3    "When a defendant in a criminal case appeals from a venue
determination, we review the trial court's legal conclusions de
novo and its factual findings for clear error." Salinas, 373 F.3d
at 164 (emphasis added) (citing United States v. Scott, 270 F.3d
30, 34 (1st Cir. 2001)).


                                     - 14 -
challenges, "we align the evidence of record in the light most

flattering to the venue determination."    Salinas, 373 F.3d at 164.

     1.   Sufficiency of the Evidence

          Alexander argues that the government cannot prove the

element of the charged offense that he intended or knew that the

cocaine would be imported into the United States.    In sufficiency

of the evidence challenges, we consider whether the "body of proof,

as a whole, has sufficient bite to ground a reasoned conclusion

that the government proved each of the elements of the charged

crime beyond a reasonable doubt."        Tanco-Baez, 942 F.3d at 15

(quoting Lara, 181 F.3d at 200).

          "To prove a defendant's participation in a conspiracy,

the government must show two types of intent: the defendant's

intent to join the conspiracy and his intent to perpetrate the

underlying substantive offense."        United States v. Rodríguez-

Milián, 820 F.3d 26, 31 (1st Cir. 2016).    Alexander argues that he

did not have the intent or knowledge that the cocaine would be

unlawfully imported into the United States, as required by 21

U.S.C. § 959(a).4   "[C]onspiratorial agreement need not be express


     4    When the conspiracy at issue in this case was active,
§ 959(a) stated: "It shall be unlawful for any person to
manufacture or distribute a controlled substance . . . intending
[or] . . . knowing that such substance or chemical will be
unlawfully imported into the United States . . . ."     21 U.S.C.
§ 959(a) (amended 2016). This provision of the statute was amended
to cover people "intending, knowing, or having reasonable cause to
believe." Id. (currently in force) (emphasis added).


                               - 15 -
so long as its existence can plausibly be inferred from the

defendants'   words   and   actions   and   the   interdependence   of

activities and persons involved."       United States v. Appolon, 715

F.3d 362, 370 (1st Cir. 2013) (alteration in original) (quoting

United States v. Boylan, 898 F.2d 230, 241-42 (1st Cir. 1990)).

          The evidence is sufficient to support the inference that

Alexander knew the cocaine was destined for the United States.

Alexander discussed with Rosario-Jimenez and the CW that Curaçaon

drug dealers were afraid of selling drugs to U.S. buyers ever since

someone was arrested after selling to undercover law enforcement.

The CW told Alexander about the high price of heroin in Boston.

Alexander replied by suggesting that the three of them start a

business importing drugs into the United States and asked the CW

if he could supply two U.S. drug mules.     These statements evidence

that Alexander knew the CW was American and the cocaine was

destined for the United States.

          There was also ample evidence from the first and third

recorded conversations that Rosario-Jimenez knew where the cocaine

was going, and evidence both that Rosario-Jimenez and Alexander

had a long-standing business relationship and that they had talked

about the details of this particular deal in depth.          Rosario-

Jimenez called her drug source in the CW's presence before going

to Alexander's house, saying "[y]ou remember what we were talking

about? That guy is here."     She reassured the CW that doing the


                               - 16 -
transaction at Alexander's house was safe because she and Alexander

do business together.         When she left Alexander's house, Rosario-

Jimenez told the CW that she talked to Alexander for an hour to

convince him to participate in the cocaine deal.                   It would be

reasonable to infer that Rosario-Jimenez told Alexander where the

cocaine was going.

                 Since the evidence is sufficient to establish guilt

beyond       a   reasonable   doubt,    it   is   necessarily    sufficient   to

establish probable cause.          His challenge to the validity of the

grand jury indictment also fails.

        2.       Federal Jurisdiction

                 Alexander argues the specific element of the charged

offense the government cannot prove is essential to the federal

courts' jurisdiction; therefore, because he did not know or intend

that the drugs would be imported into the United States, the

federal courts lack jurisdiction over his case.                 Under 21 U.S.C.

§ 959(c),         the   statute   "reach[es]      acts   of     manufacture   or

distribution committed outside the territorial jurisdiction of the

United States."5        Alexander does not argue that this provision on

its face is deficient.            Nor does he argue that it would be

improperly applied to him if he did, in fact, know the cocaine was

going to be imported into the United States.                  See Am. Fiber &


        5        This language was moved to 21 U.S.C. § 959(d) in May
2016.


                                       - 17 -
Finishing, Inc. v. Tyco Healthcare Grp., LP, 362 F.3d 136, 139

(1st Cir. 2004) ("Federal courts are expected to monitor their

jurisdictional       boundaries   vigilantly   and   to   guard   carefully

against expansion . . . .").       Since the government can produce the

evidence required to support a conviction for drug conspiracy, the

federal courts have jurisdiction.       Nothing about the facts of this

case raises any jurisdictional concerns.

        3.   Venue

             "When [venue] is challenged, the government must prove

by a preponderance of the evidence that venue is proper as to each

individual count."        Salinas, 373 F.3d at 163.          At the time

Alexander was charged, 21 U.S.C. § 959(c) provided that "[a]ny

person who violates this section shall be tried in the United

States district court at the point of entry where such person

enters the United States, or in the United States District Court

for the District of Columbia."       This language was eliminated when

§ 959 was amended in 2017.        Venue now rests on 18 U.S.C. § 3238,

which provides that "trial of all offenses begun or committed . . .

out of the jurisdiction of any particular State or district, shall

be in the district in which the offender . . . is first brought."

Again, Alexander does not challenge the statutory basis for venue,

but merely argues that he did not, in fact, commit an offense at

all.    This argument fails for the same reason his other challenges

fail.


                                   - 18 -
        4.     Manufactured Jurisdiction

               Alexander   argues     that    "the   Government    engaged   in

outrageous government misconduct by manufacturing Boston as the

destination for the cocaine" when "[t]he destination of Boston was

supplied only by the [CW]."                 "[T]he concept of manufactured

jurisdiction as a subset of the outrageous misconduct doctrine"

has "limited reach."          United States v. Djokich, 693 F.3d 37, 45

(1st Cir. 2012).

               Alexander must show that he was "coerced or unduly

induced" or "that the government engaged in some other type of

outrageous misconduct."        Id. at 46.      The evidence does not support

either argument.        He was not coerced.          There was no misconduct

here.    The government merely provided Alexander the opportunity to

participate in the conspiracy, which he did.

                                       III.

               Alexander also challenges the reasonableness of his

sentence, arguing that it is greater than necessary, especially in

light of the disparity between his sentence and that of his co-

defendant Rosario-Jimenez.          Our review is for abuse of discretion.

See United States v. Vargas-García, 794 F.3d 162, 165 (1st Cir.

2015).       We find none, and Alexander's argument fails.

               A   district   court    is     instructed   under   18   U.S.C.

§ 3553(a)(6) "to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of


                                      - 19 -
similar conduct."       This Court has said that this provision is

"primarily    aimed   at    national    disparities,    rather   than   those

between co-defendants."         United States v. Rivera-Gonzalez, 626

F.3d 639, 648 (1st Cir. 2010) (quoting United States v. Marceau,

554 F.3d 24, 33 (1st Cir. 2009)).        Nonetheless, the district court

"can consider disparities between codefendants."           United States v.

Reyes-Santiago, 804 F.3d 453, 467 (quoting United States v. Correa-

Osorio, 784 F.3d 11, 28 n.25 (1st Cir. 2015)).

             A "defendant is not entitled to a lighter sentence

merely because his co-defendants received lighter sentences.”

Rivera-Gonzalez, 626 F.3d at 648 (quoting United States v. Wallace,

573 F.3d 82, 97 (1st Cir. 2009)). We "routinely reject[] disparity

claims"   where   the      defendants   "fail   to    acknowledge   material

differences between their own circumstances and those of their

more leniently punished confederates."          Reyes-Santiago, 804 F.3d

at 467.   Such is the case here.

             Alexander argues that his sentence is unreasonably long

when compared to Rosario-Jimenez's sentence because the quantity

of cocaine was the same in both cases, both defendants pleaded

guilty, and both were first-time offenders.           In fact, the district

court explicitly discussed the disparity.            It reduced Alexander's

sentence from the guideline range because of its comparison of the

two and the fact that Rosario-Jimenez received a lesser sentence.

And it stated its reasons for giving Alexander the higher sentence.


                                   - 20 -
           Although Alexander and Rosario-Jimenez were charged with

the same offense, Alexander had a higher guideline range because

he had two levels added to his offense level pursuant to U.S.S.G.

§ 2D1.1(b)(1) for being found with a firearm when he was arrested.

Alexander's guideline range was 87 to 108 months' imprisonment;

Rosario-Jimenez's was 70 to 87 months' imprisonment.                See United

States v. Peña-Santo, 809 F.3d 686, 705 (1st Cir. 2015) (noting

that the defendant was "not entitled to the same sentence as [his

codefendant]" in part because the co-defendant "received a minor

role reduction and [the defendant] did not").

           In addition, the district court explained that Rosario-

Jimenez received a below-guideline sentence because "there were

certain personal issues and life history issues that [it] thought

were material to sentencing."         The district court heard evidence

about Alexander's family and other personal circumstances.                  And

the court acknowledged those personal circumstances as a reason

for not imposing a higher sentence on Alexander than the one it

did.   But   the   court    concluded      that    Rosario-Jimenez's      unique

personal   circumstances    that    were     the   basis   for    her   specific

sentence "don't generally apply to Mr. Alexander."

           Specifically, Rosario-Jimenez suffered from a history of

physical   and   sexual    abuse,   domestic       violence,     mental   health

issues, and substance abuse. Alexander grew up poor and was raised

by his sister from the age of ten in the Dominican Republic while


                                    - 21 -
his mother lived in Curaçao with a new husband.   The district court

was not obligated to view Alexander's personal circumstances in

the same way it viewed Rosario-Jimenez's.    See United States v.

Clogston, 662 F.3d 588, 593 (1st Cir. 2011) ("That the sentencing

court chose not to attach to certain of the mitigating factors the

significance that the appellant thinks they deserved does not make

the sentence unreasonable.")

          Finally, Alexander argues that Rosario-Jimenez was more

culpable than Alexander because her "known individualized conduct

was much more substantial than Alexander's," thereby making his

relatively higher sentence more unreasonable.     Cf. United States

v. Reverol-Rivera, 778 F.3d 363, 366 (1st Cir. 2015) ("[W]e have

made clear that differences in culpability can justify disparate

sentences among co-defendants.").

          A significant part of the sentencing hearing was devoted

to discussing the two defendants' relative culpability.       After

hearing from both lawyers, the district court accepted their

characterization of Rosario-Jimenez as the "driving force" behind

the cocaine transaction and allowed that Alexander was possibly

only a "broker" in this particular deal. Nonetheless, the district

court did not accept the defense's characterization of Alexander's

involvement in the drug trade as being limited to this one deal.

          In assessing Alexander's culpability, the district court

considered the machine found in Alexander's house that was used to


                               - 22 -
turn drugs into "eggs" that could then be smuggled by mules.   The

court saw that as evidence that he was "preparing drugs for

distribution or importation to somewhere."    Alexander also had a

weapon on his person, which the court saw as evidence that he was

familiar with the drug business.       And the court judged that

Alexander was motivated to participate in drug transactions for

the money, not, like Rosario-Jimenez, because of a drug addiction.

           There was no abuse of discretion in any of the district

court's analyses.   The district court gave a "plausible rationale"

and reached "a defensible result."     Vargas-García, 794 F.3d at

167.   Alexander's challenge to the reasonableness of his sentence

is meritless.   In particular, there is no merit to his argument

that the only rationale that the district court could have used

"is Alexander is a man and [Rosario-Jimenez] is a woman."      The

court reasonably relied on Alexander's higher sentencing range,

facts about his personal life, and his level of culpability.

                                IV.

           The district court's denial of Alexander's motion to

dismiss and the sentence imposed are affirmed.




                              - 23 -